DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-4) and species: umbilical cord blood in the reply filed on 9 August 2022 is acknowledged.
Claims 5-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 August 2022.

Claim Status
Claims 15-18 were cancelled in the preliminary amendment filed 2 September 2020.
Claims 1-14 are currently pending.
Claims 5-14 are withdrawn, as discussed in the Election/Restrictions section above.
Claims 1-4 are under examination herein.
Claims 1-4 are rejected.

Priority
	The instant application claims the benefit of priority to KR10-2018-0025278 filed on 2 March 2018 and KR10-2019-0023053 filed on 27 February 2019. Certified copies of these documents were received. The claim to the benefit of priority is acknowledged. Therefore, the effective filing date of claims is 2 March 2018.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 2 September 2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered in full.  A signed copy of the list of references cited from the IDS is included with this Office Action.

Drawings
The drawings filed on 2 September 2020 are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang (Jiang, M. et al, Bone Marrow-Derived Mesenchymal Stem Cells Expressing Thioredoxin 1 Attenuate Bleomycin-Induced Skin Fibrosis and Oxidative Stress in Scleroderma, 2017, Journal of Investigative Dermatology, 137: 1223-1233; previously cited) as evidenced by Zhang (Zhang L, et al., Thioredoxin-1 Protects Bone Marrow-Derived Mesenchymal Stromal Cells from Hyperoxia-Induced Injury In Vitro, 2018, Oxidative Medicine and Cellular Longevity, 2018:1023025, 1-14; newly cited). 
Regarding claims 1-4, Jiang discloses the use of bone marrow-derived mesenchymal stem cells (BMSCs) [as recited in claims 3 and 4] expressing thioredoxin 1 (Jiang Abstract lines 3-4). For hypoxic conditions, BMSCs were cultured in serum-free DMEM in a multigas incubator flushed with a humidified gas mixture composed of 2% O2 [as recited in claim 2], 5% CO2, and 93% N2 (Jiang Pg. 1231, Col. 2, [2], lines 22-25). 
The limitation "enhancing thioredoxin expression in a stem cell" recites an intended result of the active method step of culturing stem cells in a hypoxic environment. Jiang teaches the active method step; therefore, the limitation recited in the method preamble is met. This is further evidenced by Zhang (Zhang Pg. 9, Col. 2, lines 1-7: The thioredoxin system has been demonstrated to play a key role in modulating redox signaling pathways and can be induced by a wide variety of stress conditions, such as oxidative stress, ultraviolet irradiation, γ-rays, [and] hypoxia).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./Examiner, Art Unit 1657      

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631